Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claims 1-18 are pending and are being considered.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16 and 18 have been amended.
Drawings filed on 07/11/2022 are accepted and objection on Drawings is withdrawn.
 
Response to 103 
	Applicant arguments filed on 01/04/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The argument does not apply to the current art being used.

Specification
	The specification on para [0037] recites “Authentication interface 112” and on [0039-0040] recites “authentication key 112”. Please make appropriate correction, if the label 112 of Fig 1 corresponds to authentication interface or authentication key.

Claim Objections
Claim 1, 6, 7, 12, 13 and 18 objected to because of the following informalities: 
Claim 1, 7 and 13 line 5-6 and line 12 recites “the credential bins” should read as “the encrypted credentials bins” to be consistence with encrypted credential bins previously recited.
Claim 6, 12 and 18 recites “the credential bins” should read as “the encrypted credentials bins” to be consistence with encrypted credential bins previously recited.  Appropriate correction is required.
 
                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20150227733) in view of Sicard et al (hereinafter Sicard) (US 2008028206) and further in view of Asanghanwa et al (hereinafter Asanghanwa) (US 20200153623).

Regarding claim 1 Yu teaches a system, comprising: (Yu on [0007] teaches an automatic login system and method);
an electronic device comprising a unique identification number, wherein the unique identification number is associated with the electronic device (Yu on [0022] teaches  the terminal 10 (i.e. electronic device) may include the application module 12 configured to generate a unique terminal number (i.e. unique identification number associated with electronic device));
 and the electronic device is configured to receive a user authentication key from a user (Yu on [0022] teaches the terminal 10 may include an input module 11 into which an ID and password (i.e. authentication key in view of [0037] of instant application as user name, ID or passcode) of user may be input);
a remote server comprising individually [[encrypted]] credential bins, wherein at least one of the credential bins is configured to store authentication information comprising credential information independent of the user authentication key and corresponding to both the user and the electronic device (Yu on [0023] teaches  authentication server 20 may include a database (DB) 21 (i.e. credential bin for storing authentication information), and the ID and password (i.e. authentication key) may be stored in advance in the database 21. The authentication server 20 may also be configured to store the generated authentication key (i.e. credential information interpreted in view of [0038] of instant application as credential information to be any digital keys) and the unique number, wherein the database of the server corresponds to both user and the electronic device because it stores ID information corresponds to user and terminal number corresponds to terminal device);
 and a [[secure]] link coupling the electronic device to the remote server (Yu Fig 1 and text on [0021-0022] teaches terminal device 10 and authentication server 20 communicate with each other);
wherein the electronic device enables access to the credential information stored by the remote server in the at least one of the credential bins corresponding to the user and the electronic device using (i) the unique identification number associated with the electronic device and (ii) the user authentication key received from the user (Yu Fig 2 and text on [0026-0027] teaches the application module of terminal device generates the unique number of the terminal based on received user ID and transmits the user ID and password to the authentication server 20. The authentication server compares the ID and password with stored ID and password, approves the login and transmits the authentication key (i.e. credential information) to the terminal device i.e. the authentication server determines if the initial login is approved after the unique terminal number is generated and the ID and password are transmitted to the authentication server (i.e. based on unique identification number and authentication) and transmit the authentication key to the terminal device).
	Although Yu teaches the terminal device and the server are communicating with each other and server storing user credential information in a storage, but fails to explicitly teach communicating via secure link and storing information in an encrypted bin and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information, however Sicard from analogous art teaches  secure link (Sicard on [0021 and 0030] teaches secure communication over a network between authentication system , PKI system and web browser application);
and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information (Sicard Fig 2 and text on [0037-0039] teaches the user browser receives credential from a key store and submits the credential to the PKI enabled system to access the certificate from the PKI system. Further teaches the application service also receives certificate from the PKI system in response to the credential submitted by the user being validated).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sicard into the teaching of Yu by having secure communication link coupled with server and electronic device and enabling the user to access the PKI system based on the retrieved credential from a storage. One would be motivated to do so in order to perform secure communication between client device and server based on the security offered by PKI system using certificate issued by PKI system (Sicard on [0002-0004]).
	Although the combination of Yu and Sicard teaches storing the user credential information in storage of server, but fails to explicitly teach a remote server comprising individually encrypted credential bins, however Asanghanwa from analogous art teaches a remote server comprising individually encrypted credential bins (Asanghanwa [0022 and claim 7] teaches HSM comprising encrypted storage for storing credential information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Asanghanwa into the combined teaching of Yu and Sicard by having an encrypted storage for storing credential information of the user. One would be motivated to do so in order to provide extra layer of security to the user information by storing it in a encrypted storage which enables the information to protected from unauthorized access (Asanghanwa on [0002-0004]).


Regarding claim 7 Yu teaches a method comprising (Yu on [0007] teaches an automatic login system and method);
storing a unique identification number on an electronic device, the unique identification number being based on the electronic device (Yu on [0022] teaches  the terminal 10 (i.e. electronic device) may include the application module 12 configured to generate a unique terminal number (i.e. unique identification number associated with electronic device));
receiving a user authentication key from a user (Yu on [0022] teaches the terminal 10 may include an input module 11 into which an ID and password (i.e. authentication key in view of [0037] of instant application as user name, ID or passcode) of user may be input);
 generating a [[secure]] link between the electronic device and a remote server (Yu Fig 1 and text on [0021-0022] teaches terminal device 10 and authentication server 20 communicate with each other);
receiving, from the remote server, authentication information comprising credential information independent of the user authentication key and corresponding to both the user and the electronic device (Yu on [0023] teaches  authentication server 20 may include a database (DB) 21 (i.e. credential bin for storing authentication information), and the ID and password (i.e. authentication key) may be stored in advance in the database 21. The authentication server 20 may also be configured to store and send the generated authentication key (i.e. credential information interpreted in view of [0038] of instant application as credential information to be any digital keys) and the unique number, wherein the database of the server corresponds to both user and the electronic device because it stores ID information corresponds to user and terminal number corresponds to terminal device. See Fig 2 and text on [0026-0027] teaches the application module of terminal device generates the unique number of the terminal based on received user ID and transmits the user ID and password to the authentication server 20. The authentication server compares the ID and password with stored ID and password, approves the login and transmits the authentication key (i.e. credential information) to the terminal device i.e. the authentication server determines if the initial login is approved after the unique terminal number is generated and the ID and password are transmitted to the authentication server (i.e. based on unique identification number and authentication) and transmit the authentication key to the terminal device);
wherein the credential information is stored in an individually encrypted credential bin in the remote server and is provided based on (i) the unique identification number associated with the electronic device and (ii) the user authentication key received from the user (Yu on [0023] teaches  authentication server 20 may include a database (DB) 21 (i.e. credential bin for storing authentication information), and the ID and password (i.e. authentication key) may be stored in advance in the database 21. The authentication server 20 may also be configured to store and send the generated authentication key (i.e. credential information interpreted in view of [0038] of instant application as credential information to be any digital keys) and the unique number, wherein the database of the server corresponds to both user and the electronic device because it stores ID information corresponds to user and terminal number corresponds to terminal device. See Fig 2 and text on [0026-0027] teaches the application module of terminal device generates the unique number of the terminal based on received user ID and transmits the user ID and password to the authentication server 20. The authentication server compares the ID and password with stored ID and password, approves the login and transmits the authentication key (i.e. credential information) to the terminal device i.e. the authentication server determines if the initial login is approved after the unique terminal number is generated and the ID and password are transmitted to the authentication server (i.e. based on unique identification number and authentication) and transmit the authentication key to the terminal device).
Although Yu teaches the terminal device and the server are communicating with each other and server storing user credential information in a storage, but fails to explicitly teach communicating via secure link and storing information in an encrypted bin and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information, however Sicard from analogous art teaches  secure link (Sicard on [0021 and 0030] teaches secure communication over a network between authentication system , PKI system and web browser application);
and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information (Sicard Fig 2 and text on [0037-0039] teaches the user browser receives credential from a key store and submits the credential to the PKI enabled system to access the certificate from the PKI system. Further teaches the application service also receives certificate from the PKI system in response to the credential submitted by the user being validated).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sicard into the teaching of Yu by having secure communication link coupled with server and electronic device and enabling the user to access the PKI system based on the retrieved credential from a storage. One would be motivated to do so in order to perform secure communication between client device and server based on the security offered by PKI system using certificate issued by PKI system (Sicard on [0002-0004]).
	Although the combination of Yu and Sicard teaches storing the user credential information in storage of server, but fails to explicitly teach a remote server comprising individually encrypted credential bins, however Asanghanwa from analogous art teaches a remote server comprising individually encrypted credential bins (Asanghanwa [0022 and claim 7] teaches HSM comprising encrypted storage for storing credential information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Asanghanwa into the combined teaching of Yu and Sicard by having an encrypted storage for storing credential information of the user. One would be motivated to do so in order to provide extra layer of security to the user information by storing it in a encrypted storage which enables the information to protected from unauthorized access (Asanghanwa on [0002-0004]).
Regarding claim 13 Yu teaches a non-transitory computer-readable storage medium containing executable computer program code, the code comprising instructions configured to cause a computing 18Reference No. 022132.00242ARENT Fox LLP device to (Yu on [0019] teaches non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor);
store a unique identification number on an electronic device, the unique identification number being based on the electronic device (Yu on [0022] teaches  the terminal 10 (i.e. electronic device) may include the application module 12 configured to generate a unique terminal number (i.e. unique identification number associated with electronic device));
receive a user authentication key from a user (Yu on [0022] teaches the terminal 10 may include an input module 11 into which an ID and password (i.e. authentication key in view of [0037] of instant application as user name, ID or passcode) of user may be input);
 generate a [[secure]] link between the electronic device and a remote server (Yu Fig 1 and text on [0021-0022] teaches terminal device 10 and authentication server 20 communicate with each other);
receiving, from the remote server, authentication information comprising credential information independent of the user authentication key and corresponding to both the user and the electronic device (Yu on [0023] teaches  authentication server 20 may include a database (DB) 21 (i.e. credential bin for storing authentication information), and the ID and password (i.e. authentication key) may be stored in advance in the database 21. The authentication server 20 may also be configured to store and send the generated authentication key (i.e. credential information interpreted in view of [0038] of instant application as credential information to be any digital keys) and the unique number, wherein the database of the server corresponds to both user and the electronic device because it stores ID information corresponds to user and terminal number corresponds to terminal device. See Fig 2 and text on [0026-0027] teaches the application module of terminal device generates the unique number of the terminal based on received user ID and transmits the user ID and password to the authentication server 20. The authentication server compares the ID and password with stored ID and password, approves the login and transmits the authentication key (i.e. credential information) to the terminal device i.e. the authentication server determines if the initial login is approved after the unique terminal number is generated and the ID and password are transmitted to the authentication server (i.e. based on unique identification number and authentication) and transmit the authentication key to the terminal device);
wherein the credential information is stored in an individually encrypted credential bin in the remote server and is provided based on (i) the unique identification number associated with the electronic device and (ii) the user authentication key received from the user (Yu on [0023] teaches  authentication server 20 may include a database (DB) 21 (i.e. credential bin for storing authentication information), and the ID and password (i.e. authentication key) may be stored in advance in the database 21. The authentication server 20 may also be configured to store and send the generated authentication key (i.e. credential information interpreted in view of [0038] of instant application as credential information to be any digital keys) and the unique number, wherein the database of the server corresponds to both user and the electronic device because it stores ID information corresponds to user and terminal number corresponds to terminal device. See Fig 2 and text on [0026-0027] teaches the application module of terminal device generates the unique number of the terminal based on received user ID and transmits the user ID and password to the authentication server 20. The authentication server compares the ID and password with stored ID and password, approves the login and transmits the authentication key (i.e. credential information) to the terminal device i.e. the authentication server determines if the initial login is approved after the unique terminal number is generated and the ID and password are transmitted to the authentication server (i.e. based on unique identification number and authentication) and transmit the authentication key to the terminal device).
Although Yu teaches the terminal device and the server are communicating with each other and server storing user credential information in a storage, but fails to explicitly teach communicating via secure link and storing information in an encrypted bin and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information, however Sicard from analogous art teaches  secure link (Sicard on [0021 and 0030] teaches secure communication over a network between authentication system , PKI system and web browser application);
and enables the user to log into a Public Key Infrastructure (PKI) enabled system using the accessed credential information (Sicard Fig 2 and text on [0037-0039] teaches the user browser receives credential from a key store and submits the credential to the PKI enabled system to access the certificate from the PKI system. Further teaches the application service also receives certificate from the PKI system in response to the credential submitted by the user being validated).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sicard into the teaching of Yu by having secure communication link coupled with server and electronic device and enabling the user to access the PKI system based on the retrieved credential from a storage. One would be motivated to do so in order to perform secure communication between client device and server based on the security offered by PKI system using certificate issued by PKI system (Sicard on [0002-0004]).
	Although the combination of Yu and Sicard teaches storing the user credential information in storage of server, but fails to explicitly teach a remote server comprising individually encrypted credential bins, however Asanghanwa from analogous art teaches a remote server comprising individually encrypted credential bins (Asanghanwa [0022 and claim 7] teaches HSM comprising encrypted storage for storing credential information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Asanghanwa into the combined teaching of Yu and Sicard by having an encrypted storage for storing credential information of the user. One would be motivated to do so in order to provide extra layer of security to the user information by storing it in a encrypted storage which enables the information to protected from unauthorized access (Asanghanwa on [0002-0004]).

	Regarding claim 2, 8 and 14 the combination of Yu, Sicard and Asanghanwa teaches all the limitations of claim 1, 7 and 13 respectively, Yu further teaches wherein the user is a human or a robot (Yu on [0022] teaches user (i.e. user is well known in the art as human) input user ID and password).
Regarding claim 3, 9 and 15 the combination of Yu, Sicard and Asanghanwa teaches all the limitations of claim 1, 7 and 13 respectively, Yu further wherein when the unique identification number of the electronic device matches the predetermined unique identification number stored on the remote server, the authentication information is communicated to the electronic device [[via the secure link]] (Yu on [0024] teaches comparing the terminal unique number with stored unique number of the terminal in database 21 and providing access to the terminal device information stored in the DB 21 (i.e. including access to credential information and authentication key because based on this information the automatic login is granted)).
Sicard teaches and a secure link for communicating information (Sicard on [0021 and 0030] teaches secure communication over a network between authentication system, PKI system and web browser application).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sicard into the teaching of Yu by having secure communication link coupled with server and electronic device and enabling the user to access the PKI system based on the retrieved credential from a storage. One would be motivated to do so in order to perform secure communication between client device and server based on the security offered by PKI system using certificate issued by PKI system (Sicard on [0002-0004]).

Regarding claim 4, 10 and 16 the combination of Yu, Sicard and Asanghanwa teaches all the limitations of claim 3, 9 and 15 respectively, Sicard further teaches wherein the electronic device is configured to apply the credential information as a login to a PKI enabled system for the user (Sicard Fig 2 and text on [0037-0039] teaches the user browser receives credential from a key store and submits the credential to the PKI enabled system to access the certificate from the PKI system. Further teaches the application service also receives certificate from the PKI system in response to the credential submitted by the user being validated).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sicard into the teaching of Yu by having secure communication link coupled with server and electronic device and enabling the user to access the PKI system based on the retrieved credential from a storage. One would be motivated to do so in order to perform secure communication between client device and server based on the security offered by PKI system using certificate issued by PKI system (Sicard on [0002-0004]).

Regarding claim 5, 11 and 17 the combination of Yu, Sicard and Asanghanwa teaches all the limitations of claim 1, 7 and 13 respectively, Asanghanwa further wherein the electronic device comprises a terminal coupled to a network (Asanghanwa Fig 1 and text on [0020] teaches edge devices connected via network).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Asanghanwa into the combined teaching of Yu and Sicard by having terminal device connected with a network. One would be motivated to do so in order to provide secure network connectivity between terminal device and other devices to establish communication channel (Asanghanwa on [0002-0004]).

Regarding claim 6, 12 and 18 the combination of Yu, Sicard and Asanghanwa teaches all the limitations of claim 1, 7 and 13 respectively, Cheng further wherein the remote server is a Credential Hardware Security Module ("HSM") comprising individually encrypted credential bins, wherein each of the 17Reference No. 022132.00242ARENT Fox LLP bins is configured to store single authentication information corresponding to the user (Asanghanwa [0022 and claim 7] teaches HSM comprising encrypted storage for storing credential information).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Asanghanwa into the combined teaching of Yu and Sicard by having an encrypted storage for storing credential information of the user. One would be motivated to do so in order to provide extra layer of security to the user information by storing it in a encrypted storage which enables the information to protected from unauthorized access (Asanghanwa on [0002-0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slodki et al (US 8818897) is directed towards A system and method for validation and enforcement of application security, wherein the user credentials and the integrity of a target application are verified before the target application is permitted to execute.
Sprunk et al (US 20080049942) is directed towards A system and method for securely distributing PKI data, such as one or more private keys or other confidential digital information, from a PKI data generation facility to a product in a product personalization facility that is not connected to the PKI data generation facility and is assumed to be a non-secure product personalization facility. The system includes a PKI data loader for securely transmitting the encrypted PKI data transferred from the PKI data generator to a PKI server at the product personalization facility. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436